DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
 
Response to Amendment
The Amendment filed on 1/15/2021 has been entered.  Claims 5-6 have been cancelled.  Claims 16-20 were previously withdrawn.  Therefore, claims 1-4 and 7-20 are pending in the current application.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-20 directed to the display device of Invention II non-elected without traverse.  Accordingly, claims 16-20 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "ELECTRONIC DEVICE COMPRISING AN ADHESIVE MEMBER HAVING A PLURALITY OF CONDUCTIVE FIBER SHEETS FORMED OF A METAL MATERIAL COATED ON A NON-CONDUCTIVE POLYMER FIBER SHEET"

In the Claims:
Claims 16-20 are cancelled.

End of examiner’s amendment.

Allowable Subject Matter
Claims 1-4 and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 

. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAUL C LEE/Primary Examiner, Art Unit 2871